                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BRIAN DEBLASIO,

                 Plaintiff,

 v.                                            Case No. 3:17-CV-773-NJR

 JOHN R. BALDWIN,
 STEVEN DUNCAN, JOHN COE,
 WEXFORD HEALTH SOURCES, INC.,
 LORIE CUNNINGHAM, and
 NICHOLAS LAMB,

                 Defendants.

                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Pending before the Court is the Report and Recommendation of Magistrate Judge

Gilbert C. Sison (Doc. 147), in which he recommends the undersigned grant the motions

for summary judgment filed by Defendants Dr. John Coe and Wexford Health Sources,

Inc. (“Wexford Defendants”) (Doc. 93) and Defendants John Baldwin, Steven Duncan,

Lorie Cunningham, and Nicholas Lamb (“IDOC Defendants”) (Doc. 112). Plaintiff Brian

DeBlasio timely filed an objection to the Report and Recommendation (Doc. 150). For the

reasons set forth below, the Court adopts Judge Sison’s recommendations and grants

Defendants’ motions.

                                    BACKGROUND

      Plaintiff Brian DeBlasio filed this lawsuit under 42 U.S.C. § 1983 alleging

Defendants violated his constitutional rights as an inmate in the Illinois Department of

Corrections (IDOC) housed at Lawrence Correctional Center (Doc. 1). Specifically,

                                     Page 1 of 20
DeBlasio claims Defendants were deliberately indifferent to his serious medical needs

concerning his “chronic back and abdominal pain, chronic constipation, fractured

vertebra and elevated blood pressure,” in violation of the Eighth Amendment (Id.).

       DeBlasio’s claims stem from medical treatment he sought beginning in 2015. In

September 2015, DeBlasio saw a physician’s assistant, Travis James, who noted that

DeBlasio had right testicle pain, flank pain, and a small amount of blood in his urine (Id.

at p. 9). James also noted tenderness on the right flank area (Id.). James suspected either

epididymitis, which is inflammation of part of the testicle, or a kidney stone (Id.). On

September 17, 2015, James saw DeBlasio for a follow-up exam and noted DeBlasio

reported significant right flank pain and sharp pain in the inguinal area (Id. at p. 11).

James ordered an x-ray of DeBlasio’s abdomen and the pain medication Toradol (Id.).

       On September 21, 2015, James reviewed the results of the x-ray with DeBlasio and

charted “noticed issue w/vertebrae.” (Id. at p. 16). DeBlasio testified that James looked at

the x-ray for kidney stones, but did not see any. When James looked higher on the x-ray,

DeBlasio testified, James told him to sit down and asked if he had been injured because

there was a problem with his vertebrae (Doc. 113-2 at p. 9). DeBlasio could not recall any

injuries to his back (Id.). James ordered Motrin 800 mg, a back support, a low bunk and

low gallery permit, and a follow-up in two weeks (Id.; Doc. 119-1 at p. 56). DeBlasio

alleges “on information and belief” that he may have a fracture in his back due to James’s

reaction to his x-ray (Doc. 113-2 at pp. 8-9). James is not an x-ray technician, however, and

he did not diagnose DeBlasio with a fracture in his vertebrae (Doc. 113-2 at pp. 8-9;

Doc. 113-3).


                                       Page 2 of 20
       On October 5, 2015, Dr. John Coe, the Medical Director at Lawrence, examined

DeBlasio for his complaints of testicular and abdominal pain (Doc. 94-8 at p. 2). His blood

pressure at this visit was 140/90 (Doc. 94-4 at p. 18). Dr. Coe examined DeBlasio’s back

and hips, noting that upon movement his right hip had some limitations and pain

(Doc. 94-8 at p. 2). He also examined DeBlasio’s testicles and noted that his prostate was

tender and swollen. Dr. Coe diagnosed DeBlasio with epididymitis, or inflammation of

part of the testicle, which can cause pain in the lower abdomen/pelvic region, pain and

tenderness in the testicles, and issues with urination (Id.). Because it can be caused by an

infection, Dr. Coe ordered 15 days of the antibiotic Cipro in addition to Tylenol and

Bisacodyl, a laxative (Id.). He also ordered an x-ray of DeBlasio’s right hip and lumbar

spine, as well as a follow-up appointment after the x-ray (Id.).

       On October 14, 2015, Dr. Coe saw DeBlasio to follow up on the lumbar x-ray (Id.).

The x-ray showed only mild degenerative disease (Id.; Doc. 94-4 at p. 19). Dr. Coe noted

that DeBlasio moved well and was able to get up and down from the table without

difficulty (Id.). Dr. Coe also performed neurological testing, which revealed no deficits

(Id.). Dr. Coe further noted that DeBlasio was not wearing his back support (Id.). Because

mild degeneration is not uncommon and does not require medical intervention, and

based on the normal findings from the examination, Dr. Coe found that additional

treatment was not required for DeBlasio’s low back and hip complaints (Id.).

       Dr. Coe also examined DeBlasio’s testicles and found that the epididymis was no

longer swollen (Id. at p. 3). He did note, however, a tender, three-millimeter knot on

DeBlasio’s testicles, as well as tenderness near an old appendectomy scar (Id.). Dr. Coe


                                       Page 3 of 20
ordered that DeBlasio remain on the same medication and be scheduled for a follow-up

appointment (Id.).

       On October 23, 2015, DeBlasio went to nurse sick call with complaints of

abdominal, back, and testicular pain (Doc. 94-4 at pp. 20-22). His blood pressure was

168/98 (Id.). Dr. Coe was contacted and ordered that DeBlasio receive Toradol, a pain

and anti-inflammatory medication (Id.).

       Dr. Coe examined DeBlasio on October 26, 2015, noting that bowel sounds were

present but not very active and that his abdomen was tender near his gallbladder

(Doc. 94-8 at p. 3). DeBlasio’s blood pressure on this date was 133/100 (Doc. 94-4 at p. 22).

Dr. Coe suspected possible gallstones and requested a gallbladder ultrasound through

the Collegial Review process (Doc. 94-8 at p. 3). Collegial Review is a Wexford process by

which a case is presented to other physicians to determine what an appropriate treatment

plan is for the patient, including whether imagining, specialty evaluation, or testing

should be performed (Id.). The gallbladder ultrasound was approved and performed on

October 28, 2015 (Id.). The results were normal (Id.).

       Dr. Coe next saw DeBlasio on November 12, 2015 (Id. at p. 4). In addition to

discussing the normal ultrasound results, Dr. Coe examined DeBlasio and noted a

weakened area near his old appendectomy scar, as well as a weakened internal right

inguinal ring that was tender and bulged when DeBlasio coughed (Id.). Dr. Coe attested

that he thought DeBlasio may have early signs of a hernia. He also considered whether

DeBlasio may have internal scar tissue from his previous appendectomy that could be

causing abdominal discomfort (Id.). Because either condition can cause discomfort with


                                       Page 4 of 20
constipation, Dr. Coe ordered Fiberlax, Colace (a stool softener), and Milk of Magnesia (a

laxative and antacid) (Id.). He also ordered a urinalysis test (Id.). DeBlasio’s blood

pressure was 146/90 at this visit (Doc. 94-4 at p. 28).

           The urinalysis came back positive for blood, so Dr. Coe ordered another urinalysis

that could be sent away for additional testing (Id.). Dr. Coe saw DeBlasio on November

20, 2015, and again noted pain and tenderness near the inguinal area and appendectomy

scar (Id. at p. 32). His blood pressure was 155/101 (Id.). Dr. Coe submitted his case to

Collegial Review to determine an appropriate treatment plan, and on November 24, 2015,

DeBlasio was approved to see an outside urologist (Id. at p. 36).

           Before he could see the urologist, on November 30, 2015, DeBlasio reported to the

Healthcare Unit with dizziness, lightheadedness, and a small amount of blood in his spit

(Id. at p. 5; Doc. 113-3 at p. 41). DeBlasio was sent to Lawrence County Memorial Hospital

for evaluation, but a chest and abdomen x-ray came back unremarkable (Id.). DeBlasio

received an IV infusion of Vasotec, a medication that can be used to lower blood pressure

(Doc. 113-2 at p. 19). 1 Dr. Andrew West at Lawrence Hospital diagnosed DeBlasio with

Irritable Bowel Syndrome (IBS), history of blood in vomit, and right inguinal pain, but he

ruled out a right inguinal hernia (Doc. 113-3 at p. 40; Doc. 119-1 at p. 39). Dr. West wrote

a prescription for Alosetron, which can be used to treat IBS, 2 and Librium, an anti-anxiety

medication (Doc 1-1 at p. 7; Doc. 94-8 at p. 10). Dr. Coe attested that IBS is not a serious

medical condition and can be controlled with an appropriate diet, exercise, stress



1
    “Vasotec,” https://www.drugs.com/vasotec.html (last visited Jan. 9, 2020).
2
    “Alosetron,” https://www.drugs.com/cdi/alosetron.html (last visited Jan. 9, 2020).


                                                   Page 5 of 20
management, sleep, and medication (Doc. 94-8 at p. 5).

       DeBlasio testified that on December 1, 2015, the day after his ER visit, he asked Dr.

Coe about getting blood pressure medication, but his blood pressure was normal at that

time (Doc. 113-2 at pp. 21-22). DeBlasio further testified that he asked Dr. Coe about his

blood pressure numerous times after his ER visit, but he could not provide any specific

dates (Doc. 113-2 at p. 22).

       DeBlasio was seen by the urologist, Dr. Gary Reagan, on December 24, 2015 (Id.).

Dr. Reagan recommended a cystoscopy, which is a scope of the bladder through the

urethra (Id.). Dr. Coe submitted the cystoscopy recommendation to Collegial Review; it

was approved on January 5, 2016, and performed on February 9, 2016 (Id. at p. 6). The

cystoscopy did not reveal any structures, tumors, lesions, or stones that could account for

the blood in DeBlasio’s urine (Id.; Doc. 94-5 at p. 38). Furthermore, although Dr. Reagan

found DeBlasio had an enlarged external ring, there was no distinct hernia (Id.). Dr.

Reagan suggested that DeBlasio only follow up as needed, as routine follow up was not

necessary (Id.). Dr. Coe saw DeBlasio on February 11, 2016, as follow up after his

procedure, and ordered additional Toradol and Motrin (Doc. 94-8 at p. 6). DeBlasio’s

blood pressure on this date was 150/104 (Doc. 94-4 at p. 55)

       On February 23, 2016, DeBlasio returned to Dr. Coe for reexamination at the

request of the Warden. DeBlasio complained of pain in his right groin, right pelvis, and

right scrotum, where he reported increased swelling (Id. at p. 56). Dr. Coe noted mild

tenderness in DeBlasio’s right testicle and near his appendectomy scar (Id.). He also noted

that DeBlasio’s right internal ring was tender with roughing and a bulge (Id.). Dr. Coe


                                       Page 6 of 20
further examined DeBlasio’s prostate and rectum, noting no lesions, no external

hemorrhoids, no masses, and no stool present (Id.). He diagnosed DeBlasio with adhesion

pain from his appendectomy, pre-hernia pain, mild and recurrent epididymitis, and a

history suggestive of symptom magnification (Id. at p. 57). Dr. Coe ordered antibiotics

and scheduled a follow up for 10 days (Id. at p. 56).

       On February 25, 2016, Dr. Coe noted that DeBlasio’s blood pressure had been high

since October 2015 (Id. at p. 58). Dr. Coe ordered that his blood pressure be checked at the

next appointment, after the round of antibiotics was over, and to start him on a

prescription medication if appropriate (Id.). Dr. Coe attested that one’s blood pressure

can fluctuate, and medication is not immediately required due to high readings (Doc. 94-

8 at p. 5). He further attested that blood pressure should be monitored over time and non-

medication approaches can be taken to lower high blood pressure (Id.).

       On March 4, 2016, Dr. Coe examined DeBlasio as a follow up to his February 25

visit. He noted that DeBlasio continued to have pain but did not have a hernia, his

testicles were normal and symmetric, and his blood pressure was normal at 118/85

(Doc. 94-4 at p. 59).

       On March 23, 2016, DeBlasio reported to the Healthcare Unit for nausea and

vomiting (Id. at p. 60). His abdominal examination was normal, he showed no signs of

guarding, tenderness, or distention, and his blood pressure was normal at 128/82 (Id. at

pp. 60-61). On April 1, 2016, Dr. Coe saw DeBlasio and examined his abdomen and groin,

noting no abnormalities (Id. at p. 62). Dr. Coe ordered Pepcid, Tums, Colace, and Fiberlax

to treat DeBlasio’s abdominal discomfort (Id.).


                                       Page 7 of 20
           Dr. Coe again saw DeBlasio on April 21, 2016, to address DeBlasio’s concern that

he had a left side groin hernia (Id. at p. 63). Dr. Coe found no left-sided hernia, not even

a bulge (Id.). Dr. Coe went over DeBlasio’s prior x-ray and further educated DeBlasio on

his right-side pre-hernia that only slightly bulged when he coughed (Id.).

           On May 24, 2016, DeBlasio saw Nurse James regarding an H Pylori (stomach

bacteria that can cause abdominal discomfort) test that was negative (Id. at p. 64; Doc. 94-

8 at p. 8). DeBlasio reported that he had abdominal pain that got worse when his stomach

was full after eating (Id.). James noted that DeBlasio has had multiple tests done for his

abdominal complaints with no real findings and determined DeBlasio may have anxiety

or possible IBS (Id.).

           Dr. Coe saw DeBlasio for the last time on July 7, 2016 (Id. at p. 68). He noted some

tenderness in DeBlasio’s abdomen but did not find any new or worsening symptoms

from his previous diagnoses (Id.). He found that DeBlasio had chronic abdominal pain

and ordered that DeBlasio remain on the same medications (Id.).

           On August 26, 2016, DeBlasio was seen by another medical professional at

Lawrence who prescribed him Toprol-XL, which can be used to treat hypertension

(Doc. 119-1 at p. 25). 3 Dr. Coe attested that throughout his time at Lawrence, DeBlasio

never experienced a cardiac or vascular event associated with high blood pressure

(Doc. 94-8 at p. 7). Furthermore, DeBlasio never informed Dr. Coe of any adverse

symptoms related to high blood pressure (Id.).




3
    “Toprol-XL,” https://www.drugs.com/toprol.html (last visited Jan. 10, 2020).


                                                  Page 8 of 20
      Dr. Coe further attested that he has reviewed DeBlasio’s imaging reports after his

period of care (Id. at p. 9). Consistent with Dr. Coe’s findings, the numerous subsequent

tests and imaging have failed to identify any medical cause of DeBlasio’s subjective

complaints (Id.). On August 26, 2016, an abdominal ultrasound suggested DeBlasio was

constipated (Doc. 94-5 at p. 112). An October 21, 2016 abdominal ultrasound was normal

(Id. at p. 113). A May 9, 2017 kidney ultrasound was normal (Id. at p. 115). A May 23, 2017

abdominal ultrasound indicated DeBlasio had chronic constipation (Id. at p. 114).

A November 4, 2017 colonoscopy revealed no polyps or other diagnosable condition

(Doc. 94-6 at p. 48). Finally, a December 20, 2017 chest x-ray revealed no abnormality or

active pulmonary disease and showed his bones were intact (Doc. 94-7 at p. 21).

      Defendant John Baldwin was the Director of the IDOC at all relevant times

(Doc. 113-2 at p. 42). DeBlasio testified that he wrote grievances during his time at

Lawrence, as well as a personal letter to Baldwin, explaining the lack of medical treatment

he was receiving (Id.). There are two documents in the record that bear Baldwin’s, or his

designee’s, signature concerning a concurring opinion of the Administrative Review

Board’s and facility’s decisions (Doc. 113-4; 113-5). Baldwin’s, or his designee’s,

concurring opinions were “based on a total review of all information,” and found that

DeBlasio’s grievances were properly addressed by the institutional administration (Id.).

DeBlasio admitted he has no evidence that Baldwin did not look into his medical

complaints upon receiving his grievances (Doc. 113-2 at p. 46).

      Defendant Steven Duncan was the Warden of Lawrence during the relevant time

period (Id. at p. 43). DeBlasio testified that Warden Duncan was aware of his medical


                                      Page 9 of 20
conditions through both the grievance procedure and a face-to-face meeting in which he

asked Warden Duncan to intervene or look into his lack of medical treatment (Id.). Yet,

DeBlasio testified, Warden Duncan did not look into his issues (Id.). Defendant Duncan

attested, however, that whenever he reviewed an offender’s emergency grievance

containing allegations regarding medical treatment, it was his common practice to always

inquire with the facility medical professionals to ensure the offender’s concerns were

known and properly addressed based on their medical expertise (Doc. 113-1).

Furthermore, whenever an inmate voiced concerns about medical treatment to Warden

Duncan, his common practice was to inform facility medical professionals to ensure the

offender’s concerns were known and addressed based on their medical expertise (Id.).

DeBlasio testified he has no evidence to prove that Warden Duncan did not look into his

medical issues (Doc. 113-2 at p. 55).

       Defendant Lorie Cunningham has been the Healthcare Unit Administrator at

Lawrence since December 21, 2015 (Doc. 139-1). According to DeBlasio, Cunningham was

informed of his medical concerns through the grievance procedure, written requests, and

through conversations with his family members on the telephone (Doc. 113-2 at pp. 55-

56). Cunningham testified that, as the the HCUA, when an offender’s medical grievance

or request is brought to her attention, she reviews the offender’s medical charts and

confer with on-site Wexford medical personnel to ensure the offender-patient’s

complaints are known (Doc. 113-6). Similarly, when an offender’s family member calls

the facility and voices complaints, Cunningham will review the offender’s medical charts

and ensure the offender is seen by a medical provider, if necessary (Id.). DeBlasio


                                        Page 10 of 20
admitted he cannot say whether Cunningham, as matter of fact, looked into his medical

concerns (Doc. 113-2 at p. 57). Furthermore, Cunningham attested that only a licensed

medical physician may direct treatment to an individual (Doc. 139-1). As a nurse, she

cannot direct medical treatment (Id.).

       All Defendants have moved for summary judgment on the merits of DeBlasio’s

claims, asserting the evidence shows DeBlasio did not have a serious medical condition

and that Defendants were not deliberately indifferent to his medical needs. In response,

DeBlasio contends that he had objectively serious medical conditions and that

Defendants were deliberately indifferent to his medical needs. Further, DeBlasio

contends that Defendant Wexford was deliberately indifferent to his medical needs in

that it instituted a longstanding policy or practice at Lawrence of denying and delaying

medical care.

                          THE REPORT AND RECOMMENDATION

       On October 16, 2019, Judge Sison entered the Report and Recommendation

currently before the Court (Doc. 147). Judge Sison recommends the undersigned grant

summary judgment to Defendants on DeBlasio’s deliberate indifference claims because

the evidence does not support a finding that he suffered from a serious medical need.

Even if he did, Dr. Coe’s treatment was not so inappropriate or such a substantial

departure from accepted professional judgment, practice, or standards that a jury could

find he was deliberately indifferent.

       Judge Sison further found that DeBlasio presented no evidence whatsoever of a

Wexford policy or practice of denying or delaying medical care to inmates. And a private


                                        Page 11 of 20
corporation such as Wexford cannot be held liable under 42 U.S.C. § 1983 for the actions

of its employees under a respondeat superior theory of liability. Even if it could, Judge Sison

already found that DeBlasio could not establish any deliberate indifference on the part of

Wexford’s employee, Dr. Coe.

       With regard to the IDOC Defendants, John Baldwin, Lorie Cunningham, and

Steven Duncan, Judge Sison found that they (or their designees) investigated DeBlasio’s

medical issues and found they were being properly addressed by medical staff.

Moreover, it was reasonable for these Defendants to rely on the advice and treatment

rendered by the numerous medical professionals that treated DeBlasio. Based on this

evidence, Judge Sison concluded, no reasonable jury could find that the IDOC

Defendants turned a blind eye to DeBlasio’s medical concerns.

       After an extension of time, DeBlasio timely filed an objection to the Report and

Recommendation on November 14, 2019 (Doc. 150). Dr. Coe and Wexford filed a response

on November 14, 2019, which the IDOC Defendants later joined (Doc. 152).

                                      LEGAL STANDARDS

       When timely objections are filed, the Court must undertake de novo review of the

Report and Recommendation. 28 U.S.C. § 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-LR

73.1(b); Harper v. City of Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993); see also Govas

v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). This requires the Court to look at all evidence

contained in the record, give fresh consideration to those issues specifically objected to,

and make a decision “based on an independent review of the evidence and arguments

without giving any presumptive weight to the magistrate judge’s conclusion.” Harper,


                                         Page 12 of 20
824 F.Supp. at 788 (citing 12 CHARLES ALAN WRIGHT               ET AL.,   FEDERAL PRACTICE    AND


PROCEDURE § 3076.8, at p. 55 (1st ed. 1973) (1992 Pocket Part)); Mendez v. Republic Bank,

725 F.3d 651, 661 (7th Cir. 2013). If only a “partial objection is made, the district judge

reviews those unobjected portions for clear error.” Johnson v. Zema Systems Corp., 170 F.3d

734,739 (7th Cir. 1999). The Court may then “accept, reject, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       Summary judgment is proper only if the moving party can demonstrate “there is

no genuine issue as to any material fact and the movant is entitled to judgment as a matter

of law.” FED. R. CIV. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). See also Ruffin

Thompkins v. Experian Information Solutions, Inc., 422 F.3d 603, 607 (7th Cir. 2005); Black

Agents & Brokers Agency, Inc. v. Near North Ins. Brokerage, Inc., 409 F.3d 833, 836 (7th Cir.

2005). The moving party bears the burden of establishing that no material facts are in

genuine dispute; any doubt as to the existence of a genuine issue must be resolved against

the moving party. Adickes v. S.H. Kress & Co., 398 U.S. 144, 160 (1970); see also Lawrence v.

Kenosha Cty., 391 F.3d 837, 841 (7th Cir. 2004). But “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party[,]” then a genuine dispute of material

fact exists. Zaya v. Sood, 836 F.3d 800, 804 (7th Cir. 2016).

       A moving party is entitled to judgment as a matter of law where the non-moving

party “has failed to make a sufficient showing on an essential element of her case with

respect to which she has the burden of proof.” Celotex, 477 U.S. at 323. “[A] complete

failure of proof concerning an essential element of the nonmoving party’s case necessarily

renders all other facts immaterial.” Id.


                                         Page 13 of 20
                                         DISCUSSION

       The Supreme Court has recognized that “deliberate indifference to serious medical

needs of prisoners” may constitute cruel and unusual punishment under the Eighth

Amendment. Estelle v. Gamble, 429 U.S. 97, 104 (1976). In order to prevail on such a claim,

a plaintiff must show first that his condition was “objectively, sufficiently serious” and

second that the “prison officials acted with a sufficiently culpable state of mind.” Greeno

v. Daley, 414 F.3d 645, 652-653 (7th Cir. 2005) (citations and quotation marks omitted).

       To establish deliberate indifference, a plaintiff must demonstrate that the officials

were “aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists” and that the officials actually drew that inference. Greeno, 414 F.3d

at 653. Whether a prison official acted with the requisite state of mind “is a question of

fact subject to demonstration in the usual ways, including inference from circumstantial

evidence.” Farmer v. Brennan, 511 U.S. 825, 842 (1994).

       “Deliberate indifference to serious medical needs of prisoners constitutes the

‘unnecessary and wanton infliction of pain.’” Estelle, 429 U.S. at 104 (quoting Gregg v.

Georgia, 428 U.S. 153, 173 (1976)). “The infliction of suffering on prisoners can be found to

violate the Eighth Amendment only if that infliction is either deliberate, or reckless in the

criminal law sense.” Duckworth v. Franzen, 780 F.2d 645, 652-53 (7th Cir. 1985). Negligence,

gross negligence, or even “recklessness” as that term is used in tort cases, is not enough.

Id. at 653; Shockley v. Jones, 823 F.2d 1068, 1072 (7th Cir. 1987).

       In cases where a prisoner alleges not that his condition was ignored entirely, but

that he received constitutionally deficient treatment for the condition, the Seventh Circuit


                                        Page 14 of 20
has framed the issue “not [as] deliberate indifference to a serious medical need, but as a

challenge to a deliberate decision by a doctor to treat a medical need in a particular

manner.” Lockett v. Bonson, 937 F.3d 1016, 1023 (7th Cir. 2019) (quoting Snipes v. DeTella,

95 F.3d 586, 591 (7th Cir. 1996) (internal quotation marks omitted)). In those cases, a court

should defer to a medical professional’s treatment decision “unless no minimally

competent professional would have so responded under those circumstances.” Id.; see also

Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014).

       “Disagreement between a prisoner and his doctor, or even between two medical

professionals, about the proper course of treatment generally is insufficient, by itself, to

establish an Eighth Amendment violation.” Id. (internal citation omitted). A health care

provider acting in his professional capacity “may be held to have displayed deliberate

indifference only if the decision by the professional is such a substantial departure from

accepted professional judgment, practice, or standards, as to demonstrate that the person

responsible actually did not base the decision on such a judgment.” Roe v. Elyea, 631 F.3d

843, 857 (7th Cir. 2011) (citing Sain v. Wood, 512 F.3d 886, 894–95 (7th Cir. 2008)).

I.     Dr. Coe and Wexford

       A.     Fractured Vertebra

       With regard to his alleged fractured vertebrae, DeBlasio objects to the Report and

Recommendation and argues that he was allowed to visually examine his September 21,

2015 x-ray and could clearly see a fracture. He claims that, had he been appointed counsel,

a medical expert would have been able to diagnose the fracture and counsel could have

called Travis James and the x-ray technician to corroborate the fracture.


                                       Page 15 of 20
       In response, Defendants note that DeBlasio admitted he was never actually

diagnosed with a fracture, and he has presented no evidence that he ever had a fractured

vertebra (Doc. 151). Furthermore, all admissible evidence confirms he never had a

fracture. And in any event, Dr. Coe was not deliberately indifferent as he assessed

DeBlasio for this condition.

       The Court agrees with Defendants that DeBlasio has failed to show he had an

objectively, sufficiently serious medical condition. While DeBlasio speculates he may

have had a fracture based on Travis James’s reaction to his x-ray, he has presented no

admissible evidence of a spinal fracture. See Johnson v. Cambridge Indus., Inc., 325 F.3d 892,

901 (7th Cir. 2003) (“[S]ummary judgment is the ‘put up or shut up’ moment in a lawsuit,

when a party must show what evidence it has that would convince a trier of fact to accept

its version of events.”). And DeBlasio’s testimony that James told him he had a problem

with his vertebrae is inadmissible hearsay to which DeBlasio has presented no exceptions.

See FED. R. EVID. 801(c). At most, the evidence in the record indicates he has mild

degenerative disease that does not require treatment. Because DeBlasio has not

demonstrated he had an objectively serious medical condition, Defendants could not

have been deliberately indifferent to it.

       To the extent DeBlasio claims he should have been appointed counsel, his motion

to recruit counsel was denied without prejudice on February 1, 2018 (Doc. 51). DeBlasio

has not raised the issue of counsel since that time, and he certainly cannot raise it for the

first time in an objection to the Report and Recommendation. United States v. Melgar, 227

F.3d 1038, 1040 (7th Cir. 2000) (finding arguments raised for the first time in an objection


                                       Page 16 of 20
are ordinarily waived); Lowe v. Frank, 2004 WL 635704, at *3 (W.D. Wis. Mar. 9, 2004)

(“Petitioner asserted this claim for the first time in his objections to the magistrate judge’s

report and recommendation. That was too late.”). DeBlasio’s objection is overruled.

       B.     Abdominal Pain

       As to his abdominal pain, DeBlasio apparently takes issue with Judge Sison’s

factual finding that an abdominal ultrasound on October 21, 2016—after Dr. Coe’s care

had ended—was “normal.” He asserts that the ultrasound actually showed mild

atheromatous irregularity of the abdominal aorta and an inadequately distended

gallbladder (Doc. 94-5 at p. 113).

       In response, Defendants argue that the October 21, 2016 abdominal ultrasound is

irrelevant because it was performed after Dr. Coe was no longer employed by Wexford.

Thus, Dr. Coe could not have been deliberately indifferent to the findings of this

ultrasound. And, moreover, the final impression on the ultrasound was indeed that it

was normal.

       Again, the Court agrees with Defendants. Not only does DeBlasio fail to provide

evidence that an irregularity of the abdominal aorta and an inadequately distended

gallbladder are serious medical conditions, but his claim that his ultrasound was not

“normal” is refuted by the summary judgment evidence. The record, signed by Dr. Daniel

Stanton of Central Illinois Radiological Associates, LTD, states “[t]here are no

abnormalities within the right lower quadrant or left lower quadrant.” Dr. Stanton’s

impression states: “Normal ultrasound of the abdomen.”

       Even if the findings of this ultrasound were somehow relevant, DeBlasio has failed


                                       Page 17 of 20
to demonstrate that Defendants were deliberately indifferent to his abdominal pain.

Dr. Coe ordered and performed test after test to determine the source of DeBlasio’s

discomfort. Wexford approved nearly a dozen ultrasounds and x-rays, two specialists’

referrals, a cystoscopy, and a colonoscopy. No referral or procedure was denied during

the relevant time frame. Based on this evidence, no reasonably jury would find

Defendants were deliberately indifferent to DeBlasio’s abdominal pain.

      C.     Elevated Blood Pressure

      DeBlasio also objects to Judge Sison’s conclusions with regard to his elevated

blood pressure. DeBlasio argues that his medical records reflect he had high blood

pressure and that Dr. Coe “blatantly refused to treat” his hypertension. He notes that 15

out of 22 readings were “high” or “extremely high,” and further states that it is common

knowledge that high blood pressure causes heart disease, risk of stroke, kidney disease,

and numerous other health conditions.

      Defendants contend that, even if DeBlasio’s high blood pressure was an

objectively serious medical need, Dr. Coe was not deliberately indifferent when he noted

DeBlasio’s elevated blood pressure, ordered that it be monitored, and subsequently his

blood pressure was not elevated during the relevant period of time.

      The Court acknowledges high blood pressure can be an objectively serious

medical condition. See Jackson v. Pollion, 733 F.3d 786, 789–90 (7th Cir. 2013)

(“Hypertension is a serious medical condition because of the long-term damage that it

can do.”). But DeBlasio has failed to show how he was harmed by Defendants’ failure to

prescribe him medication sooner. In Jackson, the Seventh Circuit stated:


                                     Page 18 of 20
      No matter how serious a medical condition is, the sufferer from it cannot
      prove tortious misconduct (including misconduct constituting a
      constitutional tort) as a result of failure to treat the condition without
      providing evidence that the failure caused injury or a serious risk of injury.
      For there is no tort—common law, statutory, or constitutional—without an
      injury, actual or at least probabilistic.

Id. That is why, the Court of Appeals noted, in cases where prison officials delayed rather

than denied treatment, courts require the plaintiff to offer “verifying medical evidence”

that the delay in treatment caused some degree of harm. Id.

      DeBlasio has not done so here. He has not presented evidence that he suffered any

long-term consequences or other harm caused by the delay in treating his sometimes-

elevated blood pressure. Even if he had, DeBlasio has not presented evidence that Dr.

Coe acted with a sufficiently culpable state of mind, namely, deliberate indifference.

Dr. Coe testified that a person’s blood pressure can fluctuate over time and medication is

not immediately required due to high readings (Doc. 94-8 at p. 5). He further attested that

blood pressure should be monitored and non-medication approaches can be taken to

lower high blood pressure. Based on this evidence, no reasonable jury could find that

Dr. Coe’s failure to prescribe blood pressure medication was a substantial departure from

accepted professional judgment, practice, or standards. DeBlasio’s objection is overruled.

II.   IDOC Defendants

      DeBlasio makes no specific objections with regard to the IDOC Defendants;

therefore, the Court reviews Judge Sison’s conclusions with regard to these Defendants

for clear error. After completing this review, the Court agrees with Judge Sison that the

IDOC Defendants could not have been deliberately indifferent to DeBlasio’s medical




                                      Page 19 of 20
needs. Not only are they entitled to rely on the judgment of medical professionals and

had no personal involvement in DeBlasio’s medical care, but the evidence shows that

these Defendants or their designees investigated DeBlasio’s medical issues and found

they were being properly addressed. Thus, they were not deliberately indifferent.

III.   Other Objections

       DeBlasio further makes general objections to the numerous references to his

deposition testimony and the fact that his testimony was cherry-picked and used against

him by both Defendants and Judge Sison, who he also claims did not review evidence

that was submitted for in camera review. But he has not identified any incorrect citations

to his deposition, which was properly presented as evidence before the Court, and Judge

Sison properly found that the evidence submitted for in camera review was not relevant.

Accordingly, Judge Sison did not clearly err with regard to these evidentiary matters.

                                        CONCLUSION

       For these reasons, the Court ADOPTS the Report and Recommendation of

Magistrate Judge Gilbert C. Sison (Doc. 147), OVERRULES the objection filed by Plaintiff

Brian DeBlasio (Doc. 150), and GRANTS the motions for summary judgment filed by

Defendants (Docs. 93, 112). Plaintiff Brian DeBlasio shall recover nothing, and the Clerk

of Court is directed to enter judgment and close this case.

       IT IS SO ORDERED.

       DATED: January 13, 2020

                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge



                                      Page 20 of 20
